Citation Nr: 1644254	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating for bipolar disorder, rated as 50 percent disabling for the rating period prior to January 16, 2009. 

2.  Entitlement to an increased disability rating for bipolar disorder, rated as 70 percent disabling for the rating period since January 16, 2009.  

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a head injury.  

4.  Entitlement to an effective date earlier than December 22, 2008 for the grant of entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).  

5.   Entitlement to an effective date earlier than December 22, 2008 for the grant of Dependent Educational Assistance (DEA).  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty for training in the Air Force from September 1968 to January 1969; he also had reserve service in the National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The September 2008 rating decision granted service connection for bipolar disorder and residuals of a head injury; a 50 percent disability rating was assigned for his bipolar disorder and a 10 percent disability rating was assigned for residuals of a head injury, effective November 26, 2002.  The July 2009 rating decision granted entitlement to TDIU and DEA, as well as granted an increased, 70 percent disability rating for the service-connected bipolar disorder; an effective date of January 16, 2009 was assigned for the TDIU, DEA, and increased, 70 percent disability rating for bipolar disorder effective January 16, 2009.  As the grant of 70 percent for service-connected bipolar disorder is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

A June 2010 rating decision granted the Veteran an earlier effective date of December 22, 2008 for the grant of entitlement to TDIU and DEA.

In his July 2010 substantive appeal (VA Form 9) the Veteran requested a Travel Board hearing.  Subsequently, in a December 2010 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

In July 2011 and November 2013, the Board remanded the Veteran's claims on appeal for further development.  Such development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in March 2016.  

The case has been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the Veteran was scheduled for VA examinations in May 2015 in connection with his claims for increased disability ratings for his bipolar disorder and residuals of a head injury, pursuant to the Board's November 2013 remand.  The Board observes that the Veteran appeared for, and was provided with, a VA psychiatric examination in May 2015, but did not appear for the VA neurological examination.  However, the Board observes that the Veteran and his representative repeatedly assert that there was confusion as to the date and time of the VA examination, and the Veteran, through his representative, promptly requested that the VA neurological examination be rescheduled.  The VA neurological examination was requested in an effort to reconcile conflicting diagnoses and symptomatology in an effort to provide the most appropriate disability rating for the Veteran's residuals of a head injury.

In this regard, the Board notes that the Veteran's residuals of a head injury were initially evaluated according to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Diagnostic Code 8045 was revised effective October 23, 2008.  The previous criteria apply to applications for benefits received by VA prior to October 23, 2008.  In the present case, the claim for service connection for brain trauma was received by VA in November 2002.  Consideration under the revised criteria has been requested; however, any increase under the revised criteria may not be effective prior to October 23, 2008, and the rate of disability compensation may not be reduced based solely on the new rating criteria.  Thus, consideration under both set of criteria is necessary.  The Board notes that the current version of Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, Diagnostic Code 8045.  
 
In this regard, the Board notes that the Veteran has been afforded several VA examinations in an effort to determine the nature and severity of his residuals of a head injury.  

The Veteran was provided with VA neurological examination in August 2008; at that time, the Veteran also underwent neuropsychological assessment.  The examining clinical neuropsychologist concluded that the test data was consistent with the residual and permanent cognitive changes associated with the Veteran's severe traumatic brain injury (TBI) in 1969.  He also raised the question of a seizure disorder and the need for neurological assessment.  The neurological examiner diagnosed status post motor vehicle accident TBI residual non-disfiguring, non-restrictive scar, subjective non-prostrating headaches and overall mild cognitive dysfunction and magnified symptoms of bipolar disorder.

An April 2009 VA examination of traumatic brain injury disclosed a diagnosis of no evidence of TBI.  The findings on August 2008 VA examinations were not discussed.  The April 2009 VA neurological examiner also noted that a social work assessment was necessary to render an opinion and that the Veteran was not capable of managing personal financial affairs.

An April 2009 VA psychiatric examination report reflects a diagnosis of bipolar affective disorder.  The VA examiner noted that the Veteran was capable of managing financial affairs and that a social work assessment was not necessary to render an opinion.  He also agreed with the April 2008 and August 2008 VA examiners that the effects of the Veteran's TBI and bipolar affective disorder were separate entities.  

As previously noted, the Veteran was afforded a VA psychiatric examination in May 2015.  However, with the exception of noting that the Veteran's irritability and difficulty concentrating could be attributed to his residuals of a head injury, as well as his bipolar disorder, the VA examiner did not discuss the Veteran's neurological symptomatology due to his residuals of a head injury.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the Veteran's service-connected residuals of a head injury.

The Board points out that it is the responsibility of a Veteran to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  

Given that additional development is required as to the Veteran's claim for an increased disability rating for his service-connected residuals of a head injury, the Board finds that a decision on the remaining issues must be deferred to allow the RO the opportunity to adjudicate this claim.  See Harris v. Derwinski, 1 Vet. App. § 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  Schedule the Veteran for a VA neurological examination to ascertain the current severity and manifestations of his service-connected residuals of a head injury.

In particular, the VA examiner should indicate whether the Veteran has any cognitive and/or physical impairment, other than that which is related to his service-connected bipolar disorder, which is attributable to his service-connected residuals of a head injury.  

The VA examiner should also review the record and indicate agreement/disagreement with prior examiners as to the need for a social work assessment, the Veteran's ability to manage financial affairs, the presence of a seizure disorder and identification of all residuals of a head injury.  

The claims file should be made available to the examiner for review in connection with the examination. Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




